

	

		II 

		109th CONGRESS

		1st Session

		S. 173

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. DeWine (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to provide adequate coverage for immunosuppressive drugs furnished to

		  beneficiaries under the medicare program that have received an organ

		  transplant.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Comprehensive Immunosuppressive Drug

			 Coverage for Transplant Patients Act of 2005.

		

			2.

			Comprehensive coverage of immunosuppressive drugs under the

			 medicare program

			

				(a)

				In general

				Section 1861(s)(2)(J) of the

			 Social Security Act (42 U.S.C.

			 1395x(s)(2)(J)) is amended by striking , to an individual who

			 receives and all that follows before the semicolon at the end and

			 inserting to an individual who has received an organ

			 transplant.

			

				(b)

				Effective date

				The amendments made by this

			 section shall apply to drugs furnished on or after the date of enactment of

			 this Act.

			

			3.

			Provision of appropriate coverage of immunosuppressive drugs

			 under the medicare program for organ transplant recipients

			

				(a)

				Continued entitlement to immunosuppressive drugs

				

					(1)

					Kidney transplant recipients

					Section 226A(b)(2) of the

			 Social Security Act (42 U.S.C.

			 426–1(b)(2)) is amended by inserting (except for coverage of

			 immunosuppressive drugs under section 1861(s)(2)(J)) after shall

			 end.

				

					(2)

					Other transplant recipients

					The flush matter following

			 paragraph (2)(C)(ii)(II) of section 226(b) of the Social Security Act (42 U.S.C. 426(b)) is

			 amended by striking of this subsection) and inserting of

			 this subsection and except for coverage of immunosuppressive drugs under

			 section 1861(s)(2)(J)).

				

					(3)

					Application

					Section 1836 of the

			 Social Security Act (42 U.S.C. 1395o)

			 is amended—

					

						(A)

						by striking Every

			 individual who and inserting (a)

			 In General.—Every

			 individual who; and

					

						(B)

						by adding at the end the

			 following new subsection:

						

							

								(b)

								Special rules applicable to individuals only eligible for

				coverage of immunosuppressive drugs

								

									(1)

									In general

									In the case of an

				individual whose eligibility for benefits under this title has ended except for

				the coverage of immunosuppressive drugs by reason of section 226(b) or

				226A(b)(2), the following rules shall apply:

									

										(A)

										The individual shall be

				deemed to be enrolled under this part for purposes of receiving coverage of

				such drugs.

									

										(B)

										The individual shall be

				responsible for the full amount of the premium under section 1839 in order to

				receive such coverage.

									

										(C)

										The provision of such drugs

				shall be subject to the application of—

										

											(i)

											the deductible under

				section 1833(b); and

										

											(ii)

											the coinsurance amount

				applicable for such drugs (as determined under this part).

										

										(D)

										If the individual is an

				inpatient of a hospital or other entity, the individual is entitled to receive

				coverage of such drugs under this part.

									

									(2)

									Establishment of procedures in order to implement

				coverage

									The Secretary shall

				establish procedures for—

									

										(A)

										identifying beneficiaries

				that are entitled to coverage of immunosuppressive drugs by reason of section

				226(b) or 226A(b)(2); and

									

										(B)

										distinguishing such

				beneficiaries from beneficiaries that are enrolled under this part for the

				complete package of benefits under this part.

									.

					

					(4)

					Technical amendment

					Subsection (c) of section

			 226A of the Social Security Act (42

			 U.S.C. 426–1), as added by section 201(a)(3)(D)(ii) of the Social Security

			 Independence and Program Improvements Act of 1994 (Public Law 103–296; 108

			 Stat. 1497), is redesignated as subsection (d).

				

				(b)

				Extension of secondary payer requirements for ESRD

			 beneficiaries

				Section 1862(b)(1)(C) of the

			 Social Security Act (42 U.S.C.

			 1395y(b)(1)(C)) is amended by adding at the end the following new sentence:

			 With regard to immunosuppressive drugs furnished on or after the date of

			 enactment of the Comprehensive Immunosuppressive Drug Coverage for Transplant

			 Patients Act of 2005, this subparagraph shall be applied without regard to any

			 time limitation..

			

				(c)

				Effective date

				The amendments made by this

			 section shall apply to drugs furnished on or after the date of enactment of

			 this Act.

			

			4.

			Plans required to maintain coverage of immunosuppressive

			 drugs

			

				(a)

				Application to certain health insurance coverage

				

					(1)

					In general

					Subpart 2 of part A of title

			 XXVII of the Public Health Service

			 Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the

			 following:

					

						

							2707.

							Coverage of immunosuppressive drugs

							A group health plan (and a

				health insurance issuer offering health insurance coverage in connection with a

				group health plan) shall provide coverage of immunosuppressive drugs that is at

				least as comprehensive as the coverage provided by such plan or issuer on the

				day before the date of enactment of the Comprehensive Immunosuppressive Drug

				Coverage for Transplant Patients Act of 2005, and such requirement shall be

				deemed to be incorporated into this section.

						.

				

					(2)

					Conforming amendment

					Section 2721(b)(2)(A) of the

			 Public Health Service Act (42 U.S.C.

			 300gg–21(b)(2)(A)) is amended by inserting (other than section

			 2707) after requirements of such subparts.

				

				(b)

				Application to group health plans and group health insurance

			 coverage under the Employee Retirement Income

			 Security Act of 1974

				

					(1)

					In general

					Subpart B of part 7 of

			 subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is

			 amended by adding at the end the following new section:

					

						

							714.

							Coverage of immunosuppressive drugs

							A group health plan (and a

				health insurance issuer offering health insurance coverage in connection with a

				group health plan) shall provide coverage of immunosuppressive drugs that is at

				least as comprehensive as the coverage provided by such plan or issuer on the

				day before the date of enactment of the Comprehensive Immunosuppressive Drug

				Coverage for Transplant Patients Act of 2005, and such requirement shall be

				deemed to be incorporated into this section.

						.

				

					(2)

					Conforming amendments

					

						(A)

						Section 732(a) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1191(a)) is amended by striking section

			 711 and inserting sections 711 and 714.

					

						(B)

						The table of contents in

			 section 1 of the Employee Retirement Income

			 Security Act of 1974 is amended by inserting after the item relating

			 to section 713 the following new item:

						

							

								Sec. 714. Coverage of

				immunosuppressive

				drugs

							

							.

					

				(c)

				Application to group health plans under the Internal Revenue

			 Code of 1986

				Subchapter B of chapter 100

			 of the Internal Revenue Code of 1986 is amended—

				

					(1)

					in the table of sections, by

			 inserting after the item relating to section 9812 the following new

			 item:

					

						

							Sec. 9813. Coverage of

				immunosuppressive

				drugs

						

						;

					and

					(2)

					by inserting after section

			 9812 the following:

					

						

							9813.

							Coverage of immunosuppressive drugs

							A group health plan shall

				provide coverage of immunosuppressive drugs that is at least as comprehensive

				as the coverage provided by such plan on the day before the date of enactment

				of the Comprehensive Immunosuppressive Drug Coverage for Transplant Patients

				Act of 2005, and such requirement shall be deemed to be incorporated into this

				section.

						.

				

				(d)

				Effective date

				The amendments made by this

			 section shall apply to plan years beginning on or after January 1, 2006.

			

